 1   MATTHEW RIGHETTI, State Bar No. 121012
     matt@righettilaw.com
 2   JOHN GLUGOSKI, State Bar No. 191551
     John@righettilaw.com
 3   MICHAEL RIGHETTI, State Bar No. 258541
     456 Montgomery Street
 4   Suite 1400
     San Francisco, CA 94104
 5   Telephone: (415) 983-0900
     Facsimile:   (415) 397-9005
 6
     REUBEN D. NATHAN, State Bar No 208436
 7   rnathan@nathanlawpractice.com
     NATHAN & ASSOCIATES, APC
 8   600 W. Broadway, suite 700
     San Diego, CA 92101
 9
     Attorneys For Plaintiffs
10   BRANDON NORONA and LINDA CORBIN

11

12                                UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14   BRANDON NORONA, and LINDA                   4:17-cv-07205-HSG
     CORBIN, individually and on behalf of all
15   others similarly situated,                  FINAL JUDGMENT
16                  Plaintiffs,                  Judge: Hon. Haywood Gilliam, Jr.
17          v.                                   Date: Sept. 26, 2019
                                                 Time: 1:30 p.m.
18   HOME POINT FINANCIAL                        Courtroom: 4
     CORPORATION,
19                                               Complaint Filed: December 19, 2017
                    Defendant.
20

21

22

23

24

25

26

27

28


     [PROPOSED] JUDGMENT                                                Case No. 4:17-cv-07205-HSG
 1

 2          On April 12, 2019, the Court issued an Order granting Plaintiffs’ Motion for Preliminary

 3   Approval of the class action/collective/representative settlement reached with Defendant Home

 4   Point Financial Corporation (“Home Point”) (ECF No. 52). On April 22, 2019, the Court issued

 5   an Order on Stipulation Re Order on Motion for Settlement Administration Schedule for Class

 6   Collective Settlement (ECF No. 56). On August 19, 2019, Plaintiffs filed their Motion for Final

 7   Approval of this settlement (ECF No. 59). On November 6, 2019, the Court issued an order

 8   granting final approval (ECF No. 64).

 9          Having finally approved the parties’ Settlement, IT IS HEREBY ORDERED,

10   ADJUDGED AND DECREED:

11   1.     The Settlement Agreement is hereby incorporated by reference in this Order, and all terms

12          or phrases used in this Order shall have the same meaning as in the Settlement Agreement.

13   2.     The Settlement Agreement reached by the parties constitutes a fair, reasonable, and

14          adequate resolution of a bona fide dispute in this matter.

15   3.     The Notice of Class Action Settlement and the Notice of Collective Settlement fairly and

16          adequately advised Settlement Class Members and Settlement Collective Members,

17          respectively, of their right to receive their share of the Settlement, the scope and effect of

18          the Settlement’s Released Claims, the rights and obligations of Settlement Class Members

19          and Settlement Collective Members relating to the relief provided through the Settlement,

20          the Court’s preliminary approval of the proposed Settlement Class Members’ right to

21          exclude themselves from and/or object to the Settlement, the Settlement Class Members

22          and Settlement Collective Members’ right to participate in the Settlement, the date of the

23          Final Approval Hearing, and the right to file documentation in support of or in opposition

24          to the Settlement and to appear in connection with the Final Approval Hearing.

25          Settlement Class Members and Settlement Collective Members had adequate time to

26          consider this information and to use the procedures identified in the Notice of Class

27          Action Settlement and the Notice of Collective Settlement. The Court finds and

28          determines that these notice procedures afforded adequate protections to Settlement Class

            Members and Settlement Collective Members, and that the Notice of Class Action
                                                      2.                         Case No. 4:17-cv-07205-HSG
                                                  JUDGMENT
 1
          Settlement and the Notice of Collective Settlement was the best notice practicable, which
 2
          satisfied the requirements of law and due process.
 3
     4.   The Court hereby finds that the Parties’ notice of the proposed Settlement submitted to the
 4
          Attorney General of the United States and the appropriate state officials fully and
 5
          adequately complied with the notice requirements set forth in the Class Action Fairness
 6
          Act of 2005, 28 U.S.C. § 1715.
 7
     5.   The Court hereby finds that the Parties’ notice of the proposed Settlement submitted to the
 8
          California Labor Workforce Development Agency fully and adequately complied with the
 9
          notice requirements of the Private Attorney General Act, California Labor Code § 2699(l).
10
     6.   The Court, having found that each of the elements of Federal Rules of Civil Procedure
11
          Rule 23(a) and 23(b)(3) are satisfied, for settlement purposes only, certifies the following
12
          Settlement Class: All persons currently or previously employed by Defendant in
13
          California, including under its prior name, Maverick Funding Corp., as originators,
14
          mortgage professionals, loan officers, loan processors and other non-exempt employees in
15
          positions that were eligible for commissions and/or non-discretionary bonuses, the
16
          amounts of which are measured by or dependent on hours worked, production, or
17
          efficiency, from December 19, 2013 through and including September 30, 2018, who have
18
          not previously released their claims. The Settlement Class does not include any person
19
          who was employed solely by Stonegate Capital Corporation and/or Cross-Line Capital,
20
          Inc. in California. Individuals employed as a non-exempt inside loan agent, mortgage
21
          advisor, or mortgage loan officer at Stonegate Capital Corporation and/or Cross-Line
22
          Capital, Inc. and subsequently employed by Defendant while residing in California as
23
          non-exempt employee, in positions that were eligible for commissions and/or non-
24
          discretionary bonuses, the amounts of which are measured by or dependent on hours
25
          worked, production, or efficiency are included in the Settlement Class but only for the
26
          period of time employed by Defendant starting June 1, 2017 through and including
27
          September 30, 2018.
28


                                                   3.                        Case No. 4:17-cv-07205-HSG
                                               JUDGMENT
 1
     7.    The Court certifies, for settlement purposes only, the following Settlement Collective and
 2
           finds for this limited purpose the individuals in the Settlement Collective are similarly
 3
           situated as required by 28 U.S.C. § 216(b): All persons currently or previously employed
 4
           by Defendant in the United States while residing outside California, including under
 5
           Defendant’s previous name, Maverick Funding Corp., as non-exempt loan originators,
 6
           mortgage professionals, loan officers, loan processors and other non-exempt employees in
 7
           positions that were eligible for commissions and/or non-discretionary bonuses, the
 8
           amounts of which are measured by or dependent on hours worked, production, or
 9
           efficiency, from December 19, 2014, through and including September 30, 2018, who
10
           have not previously released their claims.
11
     8.    For purposes of this Judgment and this Settlement only, the Court hereby certifies (a) the
12
           Settlement Class Members’ Released Claims asserted on behalf of Settlement Class
13
           Members, as defined in the Settlement Agreement; and (b) the Settlement Collective
14
           Members’ Released Claims asserted on behalf of Settlement Collective Members, as
15
           defined in the Settlement Agreement.
16
     9.    The Court hereby approves the settlement of the California Private Attorney General Act
17
           claims under the terms of the Agreement.
18
     10.   All Settlement Class Members who did not submit timely requests for exclusion
19
           (“Participating Settlement Class Members”) and all Settlement Collective Members who
20
           submitted timely requests to opt-in, or late opt-in requests submitted prior to the date
21
           judgment is entered that were accepted by mutual agreement of the parties (“Participating
22
           Settlement Collective Members”) shall be subject to all of the provisions of the
23
           Settlement, the Settlement Agreement, this Order and Final Judgment to be entered by the
24
           Clerk of the Court.
25
     11.   The Parties are ordered and directed to effectuate the Settlement according to its terms.
26
           The Court orders the Settlement Administrator to distribute the Settlement funds as
27
           approved and in accordance with the provisions of the Settlement Agreement upon the
28
           Effective Date, with the following modifications:

                                                    4.                        Case No. 4:17-cv-07205-HSG
                                                JUDGMENT
 1
              a. The Class Counsel Award is reduced from $749,000 to $556,250.
 2
              b. Plaintiff Corbin’s Service Award is reduced from $10,000 to $5,000.
 3
     12.   As of the Effective Date, Participating Settlement Class Members and Participating
 4
           Settlement Collective Members shall be deemed to have released the Released Parties
 5
           from all Claims as defined in the Settlement Agreement. All Participating Settlement
 6
           Class Members and Participating Settlement Collective Members are hereby forever
 7
           barred and enjoined from prosecuting the Claims against the Released Parties. The PAGA
 8
           Claims asserted in this action are dismissed with prejudice as to Plaintiff Norona and all
 9
           PAGA Releasees (including all Settlement Class Members who submitted timely requests
10
           for exclusion) to the maximum extent permitted by law. The Settlement Class Members
11
           are permanently barred and otherwise enjoined from (i) filing, commencing, prosecuting,
12
           intervening in, re-opening or participating (as class members or otherwise) in any other
13
           lawsuit or administrative, regulatory, arbitration, or other proceeding in any jurisdiction
14
           based on the Released Claims and (ii) organizing Settlement Class Members into a
15
           separate group, class, or subclass for purposes of pursuing as a purported class action or
16
           representative or PAGA action, any lawsuit or administrative, regulatory, arbitration, or
17
           other proceeding (including by seeking to amend a pending complaint to include class or
18
           PAGA allegations, or seeking class certification in a pending action) based on the
19
           Released Claims.
20
     13.   Neither the Settlement Agreement nor any provision therein, nor any negotiations,
21
           statements or proceedings in connection therewith shall be construed as, or be deemed to
22
           be evidence of, an admission or concession on the part of the Plaintiffs, any Settlement
23
           Class Member or Settlement Collective Member, Defendant, or any other person of any
24
           liability or wrongdoing by them, or that the claims and defenses that have been, or could
25
           have been, asserted in the Action are or are not meritorious, and this Order, the Settlement
26
           Agreement or any such communications shall not be offered or received in evidence in
27
           any action or proceeding, or be used in any way as an admission or concession or
28
           evidence of any liability or wrongdoing of any nature or that Plaintiff, any Settlement

                                                    5.                        Case No. 4:17-cv-07205-HSG
                                                JUDGMENT
 1
           Class Member or Settlement Collective Member, or any other person has suffered any
 2
           damage; provided, however, that the Settlement Agreement, this Order, and the Final
 3
           Judgment to be entered thereon may be filed in any action by Defendant or Settlement
 4
           Class or Settlement Collective Members seeking to enforce the Settlement Agreement or
 5
           the Final Judgment by injunctive or other relief, or to assert defenses including, but not
 6
           limited to, res judicata, collateral estoppel, release, good faith settlement, or any theory of
 7
           claim preclusion or issue preclusion or similar defense or counterclaim. The Settlement
 8
           Agreement’s terms shall be forever binding on, and shall have res judicata and preclusive
 9
           effect in, all pending and future lawsuits or other proceedings as to the Released Claims
10
           and other prohibitions set forth in this Order that are maintained by, or on behalf of, the
11
           Settlement Class Member or Settlement Collective Members or any other person subject
12
           to the provisions of this Order.
13
     14.   In the event that the Settlement Agreement does not become final and effective in
14
           accordance with the terms of the Settlement Agreement, then this Order and the Final
15
           Judgment and all orders entered in connection herewith, including any order of
16
           conditional certification and/or appointing a class and/or collective representative or Class
17
           Counsel, shall be rendered null and void and be vacated. Moreover, the parties shall be
18
           returned to the status each occupied before they entered into the Settlement without
19
           prejudice to any legal argument that any of the parties to the Settlement Agreement might
20
           have asserted but for the Settlement Agreement. Additionally, any Settlement funds
21
           distributed under the terms of the Settlement shall be returned to Defendant.
22
     15.   Without in any way affecting the finality of this Order and the Final Judgment, this Court
23
           hereby retains continuing jurisdiction as to all matters relating to: (a) the interpretation and
24
           enforcement of the terms of the Settlement; (b) Settlement administration matters; and (c)
25
           such post-Judgment matters as may be appropriate under Court rules or as set forth in the
26
           Settlement.
27

28


                                                     6.                         Case No. 4:17-cv-07205-HSG
                                                 JUDGMENT
 1
     16.   The Court hereby enters judgment of the entire Action, with prejudice, for the reasons set
 2
           forth above and in the Court’s April 12, 2019 order (ECF No. 52), the Court’s November
 3
           6, 2019 order (ECF No. 64), and upon the terms set forth in the Settlement Agreement.
 4
     17.   This Action and the claims alleged therein are hereby ordered dismissed with prejudice.
 5
           IT IS SO ORDERED, ADJUDGED AND DECREED.
 6

 7
     Date: November 21, 2019
 8

 9                                              ________________________________________
                                                      The Honorable Haywood S. Gilliam, Jr.
10                                                    United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   7.                       Case No. 4:17-cv-07205-HSG
                                               JUDGMENT
